Order, Supreme Court, New York County (Lucy Billings, J.), entered August 20, 2012, which granted petitioner’s motion to vacate a prior order denying the petition and dismissing the proceeding brought pursuant to CPLR article 78, and granted the petition to the extent of remanding the matter to respondent for a new determination of petitioner’s application for a handgun license, unanimously reversed, on the law, without costs, the petition denied, and the proceeding dismissed.
Supreme Court improperly entertained petitioner’s motion to vacate its original decision denying the petition and dismissing the proceeding since the motion was, in fact, an untimely motion to reargue. In any event, there is no basis upon which to vacate the prior decision. Respondent’s denial of petitioner’s application for a handgun license was rationally based on petitioner’s false statements and was not arbitrary and capricious (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222 [1974]).
It is undisputed that petitioner denied ever having been arrested, when, in fact, she was arrested in 2000, and the charges were dismissed on motion of the District Attorney. An applicant for a handgun license who was previously arrested is required to submit a certificate of disposition showing the offense and disposition of charges, as well as a detailed statement describing the circumstances of the arrest (see Rules of City of NY Police Dept [38 RCNY] § 5-05 [b] [6]). Although petitioner’s arrest was a nullity after the charges against her were dismissed (see CPL 160.60), she was required to disclose it on the application. Her denial that she was arrested constitutes a false statement which is a sufficient ground for the denial of the application (see Penal Law § 400.00; Matter of DeMeo v Bratton, 237 AD2d 111, 112 [1st Dept 1997]).
Concur — Tom, J.P., Friedman, ManzanetDaniels, Gische and Clark, JJ.